United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
U.S. POSTAL SERVICE, FREDERICK POST
OFFICE, Frederick, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1949
Issued: October 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 23, 2019 appellant filed a timely appeal from a September 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 11, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective September 15, 2019, due to her failure to attend a
scheduled medical appointment.
FACTUAL HISTORY
On November 16, 2005 appellant, then a 35-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on November 12, 2005 she tore ligaments in her
right hand as a result of attempting to catch a falling box while in the performance of duty. OWCP
initially accepted the claim for right wrist sprain. It later expanded the acceptance of the claim to
include the additional conditions of triangular fibrocartilage complex tear of the wrist, right carpal
tunnel syndrome, and articular cartilage disorder of the right hand, lateral epicondylitis, and other
joint derangement of the right forearm. OWCP later authorized an arthroscopy of the right wrist,
a right carpal tunnel release, a partial removal of the ulna, and an A1 pulley release of the right
thumb and incise finger tendon sheath, and paid her wage-loss compensation on the periodic rolls,
commencing December 24, 2006.
On March 15, 2019 OWCP referred appellant to Dr. Easton Manderson, a Board-certified
orthopedic surgeon, for a second opinion examination. In his April 9, 2019 report, Dr. Manderson
found that appellant had had right wrist surgery for triangular cartilage tear, stabilization of the
radioulnar joint with a tendon graft for right wrist sprain, and an ulnar nerve transposition for
cubital tunnel syndrome, which would have explained the marked weakness of her right grip,
finding her surgery had failed. He noted his disagreement with an attending physician that there
were any preexisting conditions of appellant’s right upper extremity and opined that any conditions
at present were related to the accepted November 12, 2005 employment injury. Dr. Manderson
opined that the fracture of the forearm bones of the right forearm had occurred after the surgery of
the right wrist and after the injury and, therefore, were sequela of the November 12, 2005 ulnar
nerve injury. However, he recommended repeat electrodiagnostic studies to determine whether
appellant’s marked right grip weakness and positive Tinel’s sign of the right elbow were also
causally related to the accepted employment injury.
In two separate letters dated April 12, 2019, OWCP referred appellant for an
electromyography (EMG) scheduled for June 10, 2019 and an x-ray scheduled for June 14, 2019.3
Appellant failed to attend the EMG testing on June 10, 2019. She also failed to attend the
x-ray on June 14, 2019.
In a June 13, 2019 notice, OWCP proposed to suspend appellant’s wage-loss compensation
and medical benefits, pursuant to 5 U.S.C. § 8123(d), as she had failed to attend the EMG
scheduled for June 10, 2019. It advised her that she should provide a written explanation of her
reasons for failing to attend the scheduled examination, with substantive corroborating evidence,
3

OWCP had previously attempted to schedule the prescribed diagnostic tests and sent letters of notice to appellant
on April 12, 2019, after which the medical clinic noted that it had been unable to reach appellant by telephone
regarding the scheduled appointment.

2

within 14 days. A copy of the proposed notice was also mailed to appellant’s then-counsel. No
response was received.
OWCP subsequently contacted Dr. Manderson and requested a supplemental report as to
whether and why the diagnostic studies were necessary.
In an August 12, 2019 supplemental report, Dr. Manderson clarified his opinion that an
x-ray of appellant’s right wrist was necessary to make sure that there were no bony spurs or bony
disorder that were contributing to the ulnar nerve problems at the right elbow. He explained that
radiographs of the right wrist and elbow and electrodiagnostic studies of the right ulnar nerve
would help to establish the present status of the right upper extremity and would help to make his
recommendation for treatment more precise.
In a Form EN1032 dated August 29, 2019, appellant noted that her address had changed as
of August 1, 2019.4
By decision dated September 11, 2019, OWCP finalized its proposed suspension of
appellant’s wage-loss compensation and medical benefits, effective September 15, 2019, finding
that on June 6, 2019 it had directed appellant to attend an EMG scheduled for June 10, 2019, but
she had not attended the appointment, nor had she provided a reason why she had refused to attend
the diagnostic study.
LEGAL PRECEDENT
Section 8123(d) of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.5 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.6
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.7 Section
8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit to or
obstructs a directed medical examination, his or her right to compensation is suspended until the
refusal or obstruction ceases.8 OWCP’s procedures provide that, before OWCP may invoke these
provisions, the employee is to be provided a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction.9 If good cause for the refusal or obstruction is not
4

In a memorandum dated September 18, 2019, OWCP noted that appellant had not indicated her change of address
until after the June 10, 2019 EMG had already been scheduled.
5

5 U.S.C. § 8123(d).

6

L.B., Docket No. 17-1891 (issued December 11, 2018); J.T., 59 ECAB 293 (2008).

7

20 C.F.R. § 10.320.

8

Id. at § 10.323; L.B., supra note 6.

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).

3

established, entitlement to compensation is suspended in accordance with section 8123(d) of
FECA.10
ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective September 15, 2019, due to her failure to attend a
scheduled medical appointment.
In his April 9, 2019 second opinion report, Dr. Manderson opined that repeat diagnostic
studies were medically necessary to determine the etiology of appellant’s right elbow conditions.
OWCP subsequently referred appellant, by letter dated June 6, 2019, for a June 10, 2019
EMG. It informed her of the time and place of the diagnostic testing and explained that it would
suspend her compensation pursuant to 5 U.S.C. § 8123(d) if she refused to submit to or obstructed
testing. Appellant, however, failed to appear for the June 10, 2019 scheduled testing.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP.11 The only limitation on OWCP’s authority, with regard to instructing a claimant to
undergo a medical examination, is that of reasonableness.12 The Board has interpreted the plain
meaning of section 8123(d) to provide that compensation is not payable while a refusal or
obstruction of an examination continues unless appellant can establish good cause for failing to
report at the scheduled time.13
A failure to submit to a scheduled medical appointment may warrant suspension of a
claimant’s entitlement to further wage-loss compensation and medical benefits, unless he or she
can establish good cause for the failure to report at the scheduled time.14 The Board finds that
appellant has not established good cause for her failure to report for the scheduled testing. OWCP
allowed appellant 14 days to provide reasons for failing to appear.15 Appellant did not respond
within the time allotted.
On appeal appellant contended that the June 6, 2019 letter referring her to the prescribed
EMG scheduled for June 10, 2019 had been sent to the wrong address. The evidence of record,
however, establishes that the letter was sent to the most recent address of record at the time, as
well as to her then-counsel, as appellant had failed to submit a change of address to OWCP prior

10

Id.

11

D.K., Docket No. 18-0217 (issued June 27, 2018).

12

A.E., Docket No. 18-1155 (issued February 21, 2019).

13

B.C., Docket No. 19-1058 (issued November 15, 2019).

14

Id.

15

5 U.S.C. § 8123.

4

to the issuance of its June 6, 2019 referral letter.16 Under the mailbox rule, a document mailed in
the ordinary course of the sender’s business practices to the addressee’s last known address is
presumed to be received by the addressee.17 Appellant has not submitted evidence of nondelivery
of OWCP’s development letter such that the presumption would be rebutted.18
As appellant did not attend the June 10, 2019 testing as scheduled and failed to provide
good cause for failing to appear within 14 days of OWCP’s June 13, 2019 notice of proposed
suspension, the Board finds that OWCP properly suspended entitlement to future compensation in
accordance with 5 U.S.C. § 8123(d) until the date on which she agrees to attend the examination.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective September 15, 2019, due to her failure to attend a
scheduled medical appointment.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

16

See supra note 5.

17

See P.B., Docket No. 20-0148 (issued July 23, 2020); J.J., Docket No. 13-1067 (issued September 20, 2013);
Kenneth E. Harris, 54 ECAB 502, 505 (2003).
18

See D.R., Docket No. 19-1899 (issued April 15, 2020).

5

